DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/15/2021 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 09-12, with respect to claims 1 and 6 have been fully considered and in light of the interview held 10/01/2021 are persuasive.  The rejection of the claims are withdrawn.  Applicant’s amendment to the Claims have overcomes each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 7/19/2021.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…wherein at least hydraulic mechanisms injecting the molten resin, opening and closing the molds, and maintaining the pressure applied to the first and second molds are driven by the hydraulic pressure generated by the oil sucked out and conducted to a downstream side from a tank storing the oil using a same pump;”
The closest prior art of record, Suzuki (JPH0655577A), discloses a molding machine (Figure 5) configured to form a molded body by closing a first and second mold (paragraph 0002), comprising: a hydraulic circuit to conduct oil for generating hydraulic pressure flow rate control valve), a pressure adjustment valve (paragraph 0014, pressure control valve), and a path control valve (paragraph 0014, switching valve) included in the hydraulic circuit; and a multi-functional valve unit (hydraulic block 20 in Figure 1), wherein hydraulic mechanisms injecting the molten resin are driven by the hydraulic pressure (paragraphs 0008, 0014, discloses the hydraulic block controls the injection device 5); the flow adjustment valve adjusts a flow rate of the oil; the pressure adjustment valve adjusts the hydraulic pressure; the path control valve determines a conduction path of the oil in the hydraulic circuit (implicit in the disclosure); and the multi-functional valve unit integrally comprises the flow adjustment valve, the pressure adjustment valve, and the path control valve (paragraphs 0014).  However, Suzuki neither teaches nor suggests the hydraulic mechanisms are driven by hydraulic pressure generated by the oil sucked out and conducted to a downstream side from a tank storing the oil using a same pump.
Another prior art, Horigome (US 2017/0334122 A1), is referenced for disclosing an injection molding apparatus (10 in Figure 1) comprising a single hydraulic circuit to improve energy saving (paragraph 0009).  The hydraulic circuit is configured to open and close a first and second mold by hydraulic pressure (paragraphs 0026-0027, 0032-0033).  Likewise, said hydraulic circuit is capable of maintaining the pressure applied between the first and second mold.  It is also noted Horigome discloses a pump (102 in Figure 1 of Horigome) configured to suck out oil from a tank (90) for storing the oil and conducting the oil to a downstream side (paragraph 0011); the pump, the multi-functional valve unit, and the hydraulic mechanisms are arranged from an upstream side to a downstream side in the hydraulic circuit (as shown in Figure 1 of Horigome).  However, similar to Suzuki above, Horigome neither teaches nor 
Applicant argues, see Pages 10-11, the prior art alone or in combination fails to teach or suggest “at least hydraulic mechanisms injecting the molten resin, opening and closing the molds, and maintaining the pressure applied to the first and second molds are driven by the hydraulic pressure generated by the oil sucked out and conducted to a downstream side from a tank storing the oil using a same pump”.  Specifically, Applicant contends Suzuki adopts a conventional configuration for driving the mold clamping device wherein the hydraulic equipment associated with the mold clamping device is arranged in the frame as a separate hydraulic block to drive the mold clamping device.  With regards to Horigame, Applicant asserts the disclosure teaches away from the use of a same pump shared between the hydraulic mechanisms injecting the molten resin, opening and closing the molds, and maintaining the pressure applied to the first and second molds; on the basis that Horigame teaches three independent oil supply sections (100A, 100B, 100C) each including a dedicated hydraulic pump (120A, 120B, 120C), which supply oil to respective hydraulic circuits.  Examiner agrees; Horigame explicitly teaches the oil supply sections noted above are configured independently of each other for energy saving and for work efficiency (paragraphs 0038-0042).  Furthermore, Horigame discloses the advantages of the separate units independently controlling separate oil circuits (paragraph 0038) and the disadvantage of conventional apparatuses that have a single driving source and single oil supply section (paragraph 0039).  Hence, one of ordinary skill in the art would neither be inclined to, nor benefit from, the use of a same pump shared between the hydraulic mechanisms injecting the molten resin, opening and closing the molds, and 
Claims 2-5 are allowable at least for depending on claim 1.
Claim 6 is allowable for requiring:
“…and the hydraulic circuit is configured to stop supplying the oil to the hydraulic mechanism for opening and closing from the first accumulator when the hydraulic mechanism for injection is driven by the hydraulic pressure and to stop supplying the oil to the hydraulic mechanism for injection from the first accumulator when the hydraulic mechanism for opening and closing is driven by the hydraulic pressure.”
The closest prior art of record, Hamada (JPS 60176737 A), discloses a molding machine (Figures 1-2) comprising: a hydraulic circuit (Figures 1-2); a hydraulic mechanism for injection (8); a hydraulic mechanism for opening and closing (9); an injection part (2); and first and second molds (mold opening/closing cylinder 1), wherein the hydraulic circuit conducts oil for generating hydraulic pressure (paragraph 0001, a variable hydraulic pump supplies pressure oil…to the switching valve); the hydraulic mechanisms for injection and for opening and closing are driven by hydraulic pressure (paragraph 0001, a variable hydraulic pump supplies pressure oil…to the switching valve); the injection part is driven by the hydraulic mechanism for injection (paragraph 0001) to inject molten resin (implicit in the disclosure) between the first and second pressure oil…is accumulated in the accumulator…and sent to the mold opening/closing cylinder…and is sent to the injection cylinder).  However, Hamada neither teaches nor suggests the hydraulic circuit is configured to stop supplying the oil to the hydraulic mechanism for opening and closing from the first accumulator when the hydraulic mechanism for injection is driven by the hydraulic pressure and to stop supplying the oil to the hydraulic mechanism for injection from the first accumulator when the hydraulic mechanism for opening and closing is driven by the hydraulic pressure.  In fact, Hamada discloses the pressure oil is sent to the mold opening/closing cylinder and is sent to the injection cylinder.  While driving the hydraulic mechanisms sequentially would be conceivable, the broadest reasonable interpretation does not mean the broadest possible interpretation.  As disclosed in the current application, driving the hydraulic mechanisms for injection and for opening and closing sequentially, as opposed to simultaneously, allows the injection and opening and closing to be conducted stably at high speed (paragraphs 0065, 0071-0072 of the instant Specification).
Claims 7-13 are allowable at least for depending on claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB T MINSKEY/Primary Examiner, Art Unit 1748